              8:19-cr-00281-LSC-SMB Doc # 1 Filed: 11/19/18 Page 1 of 14 - Page ID # 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                     DistrictDistrict
                                                __________    of Nebraska
                                                                      of __________

                  United States of America                       )                            SEALED
                             v.                                  )
                                                                 )      Case No. 8:18MJ433
                                                                 )
                                                                 )
              JUDE UZOCHUKWU IFEANYI                             )
                                                                 )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    May 23, 2018              in the county of               Douglas        in the
                       District of           Nebraska        , the defendant(s) violated:

            Code Section                                                   Offense Description
18 U.S. Code § 1343                            fraud by wire, radio, or television
18 U.S.C. § 1030(a)(4)                         accessing protected computer in furtherance of fraud
18 U.S.C. § 2
                                               Aiding and Abetting




         This criminal complaint is based on these facts:

See affidavit




         ✔ Continued on the attached sheet.
         u


                                                                                            Complainant’s signature

                                                                                            FBI SA Jacob Foiles
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:      1 L /
                  I
                         r er II :Jlo I                 8                                      Judge’s signature

City and state:                         Omaha, Nebraska                        Michael D. Nelson, U.S. Magistrate Judge
                                                                                             Printed name and title
     8:19-cr-00281-LSC-SMB Doc # 1 Filed: 11/19/18 Page 2 of 14 - Page ID # 2



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA

                    v.
                                                         Filed Under Seal
 JUDE UZOCHUKWU IFEANYI


                      AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        I, Jacob Foiles, being first duly sworn, hereby depose and state as follows:


                          INTRODUCTION AND AGENT BACKGROUND


        1.       I make this affidavit in support of a criminal complaint against Jude Uzochukwu Ifeanyi

(IFEANYI).

        2.       I am presently employed as a Special Agent of the Federal Bureau of Investigation (FBI),

and am assigned to the Cyber Task Force of the Omaha Field Office in the District of Nebraska. I have

been employed by the FBI since October 2014, including five months of training at the FBI Academy in

Quantico, Virginia. Subsequent to my initial training at the FBI academy I have received additional

training in the investigation of computer and financial crimes. Previous to my employment with the FBI,

I obtained a Bachelors degree in Computer Engineering, and was employed in the information technology

industry for seven years. As a result of my training and experience, I am familiar with information

technology and its use in criminal activities.


        3.       The facts in this affidavit come from information obtained from my investigation, from

my training and experience, and information obtained from other agents and witnesses. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.



                                                     1
     8:19-cr-00281-LSC-SMB Doc # 1 Filed: 11/19/18 Page 3 of 14 - Page ID # 3



         4.       Based on my training and experience and the facts as set forth in this affidavit, there is

probable cause to believe that violations of 18 U.S.C. § 1343 (fraud by wire, radio, or television), 18

U.S.C. § 1030(a)(4) (accessing protected computer in furtherance of fraud) and 18 U.S.C. § 2 (Aiding and

Abetting) have been committed by IFEANYI.


                                               PROBABLE CAUSE


         1.       I am investigating a successful Business Email Compromise (BEC) 1 that resulted in the

transfer of $700,000 to a fraudulent bank account. The victim of the BEC, identified by the initials D.P.,

LLC, is a business in Omaha, Nebraska that is owned by T.D. and J.D2.

         2.       In May 2018, T.D and J.D. exchanged several emails with another couple, K.T. and T.T.,

about purchasing K.T. and T.T.’s ownership of a jointly owned condominium in Florida. T.D and J.D.

agreed to send $700,000 via wire transfer to K.T. and T.T. in order to purchase K.T. and T.T.’s share of

the condominium. T.D. and J.D. each have an email account associated with their business, D.P., LLC

hosted on Microsoft’s Office365 3 platform. K.T. and T.T. each have an email account hosted on

Google’s free Gmail platform.

         3.       On May 23, 2018 at approximately 10:11 AM K.T. sent an email to both T.D and J.D.

containing their Bank of America account information. At approximately 11:31 AM, T.D and J.D.

received another email that appeared to be from K.T.’s legitimate email address that asked if they could




1
  Business Email Compromise (BEC) is a sophisticated scam targeting businesses and individuals that regularly
perform wire transfer or ACH payments. A BEC scammer attempts to use email in order to defraud a business or
individual of money.
2
  The names and personal details of the individuals involved in this investigation have been replaced by their initials
to protect their identities.
3
  Office 365 is a cloud-based hosted email platform developed by Microsoft. Office 365 allows organizations to use
a custom domain name, rather than a Microsoft owned domain like outlook.com.

                                                           2
       8:19-cr-00281-LSC-SMB Doc # 1 Filed: 11/19/18 Page 4 of 14 - Page ID # 4



instead use a different bank account. This email was later determined to be fraudulent – it was not sent by

K.T.

         4.     At approximately 12:24 PM, T.D and J.D. received another email that appeared to be

from K.T.’s legitimate email address that provided the following "alternate wiring instructions":

         Direct the wire to: Chase Bank
                 2048 Bakersmill Rd. Davula, GA 30019
                 Routing No: 322271627

         For final credit to: THC CO
                 Account No: xxxxxx536

         5.     On May 23, 2018, T.D and J.D. went to Northwest Bank in Omaha, Nebraska and

requested a $700,000 wire transfer be submitted to Chase Bank account # xxxxxx536.

         6.     On May 25, 2018, T.D. received a call from a fraud investigator at JP Morgan Chase who

asked T.D. to verify if the intended recipient (K.T. and T.T. in this case) had received the funds. T.D and

J.D. then contacted K.T. and T.T. and realized that they had submitted the wire transfer to a fraudulent

bank account and proceeded to contact their bank and law enforcement.

         7.     Records provided by Chase Bank pursuant a subpoena indicate that the recipient of the

$700,000 wire transfer, S.T., is a 19 year old who resides in Los Angeles, California. These records

indicate that on May 23rd and May 24th 2018, S.T. withdrew approximately $383,000 from several

different Chase Bank locations as both cash and cashier’s checks. Ultimately, Chase Bank was able to

return $568,515 of the $700,000 to T.D and J.D.

         8.     K.T. and T.T. provided the FBI with copies of the emails sent and received by both

parties during the time of this incident. As is described in detail below, the FBI’s analysis of these emails




                                                      3
     8:19-cr-00281-LSC-SMB Doc # 1 Filed: 11/19/18 Page 5 of 14 - Page ID # 5



and their headers 4 indicates that J.D.’s Microsoft Office 365 email account was compromised and

accessed by someone who learned of the condominium buyout and impersonated both K.T. and J.D.

         9.       Four (4) fraudulent emails were sent to T.D and J.D. between May 23 and May 25, 2018,

all of which were spoofed so that they appeared to come from K.T.’s legitimate Gmail address. A

spoofed email is a message that is crafted with a forged sender address. These emails had a “From”

address that matched K.T.’s legitimate email address, but used a “Reply-To” address 5 that took K.T.’s

legitimate email address and added “@emailreplysecurity.com” to the end. Additionally, the emails

contained a “CC” address that took T.T.’s legitimate email address and added “@emailreplysecurity.com”

to the end. This caused J.D. and T.D.’s replies to be sent to fraudulent email addresses with the domain 6

emailreplysecurity.com rather than to K.T. and T.T.’s email addresses. The domain

emailreplysecurity.com is registered at Namecheap, Inc. 7 Emails sent to addresses within the

emailreplysecurity.com domain are directed to Namecheap’s email servers.

         10.      Queries of FBI databases have revealed at least ten (10) other companies or individuals

targeted by similar BEC schemes that also reported receiving emails that contained the domain

‘emailreplysecurity.com’. Based on these other reports and my training and experience, it appears that the

subject(s) responsible for defrauding T.D and J.D. have likely targeted other victims and appear to use



4
 An email header contains control and diagnostic information that shows where an email originated from, how it
arrived at its destination, and other details. An email header is used by email systems to correctly deliver and track
messages.
5
 The “Reply-To” address is the email address that will be used if the recipient replies to the sender. Most emails
have the same “From” and “Reply-To” addresses.
6
 A domain name is an identification string that defines a realm of administrative autonomy, authority or control
within the Internet. Domain names are formed by the rules and procedures of the Domain Name System (DNS).
Examples of domains include “fbi.gov”, “google.com”, and “yahoo.com”. Domain names are registered and
managed by domain name registrars.
7
 Namecheap is a web hosting company in Phoenix, Arizona that provides domain registration, website and email
hosting, and other internet services

                                                           4
     8:19-cr-00281-LSC-SMB Doc # 1 Filed: 11/19/18 Page 6 of 14 - Page ID # 6



email addresses with the domain ‘emailreplysecurity.com’ to communicate with those victims.

        11.      Additionally, the fraudulent emails sent to T.D and J.D. also contained an “X-

Originating-IP” of 45.35.132.200. The “X-Originating-IP” attribute is used by email systems to record

the IP address 8 of the user that originally sent the email. This IP address is assigned to SmartHost, LLC,

a web hosting company based in Henderson, Nevada. The FBI contacted SmartHost and determined that

IP address 45.35.132.200 was assigned by SmartHost to a customer named “Web Pundits” based in India.

        12.      Web Pundits sells Remote Desktop (“RDP”) and web hosting services. A RDP service

provides a user with the ability to connect to a remote computer and use it like their local computer. In

my training and experience, RDP services are frequently used by cyber criminals to obfuscate their illegal

activity and gain access to websites or other online resources that might block access from the cyber

criminal’s country. The FBI contacted Web Pundits and provided the exact dates and times of the four

(4) fraudulent emails that were sent to T.D and J.D. that contained the IP address of 45.35.132.200.

Using this information, Web Pundits was able to identify a single user that had activity during all of those

dates and times. Web Pundits provided the following details for this user:

        Name: Lord Iphie
        Email: uzohifeanyi@outlook.com
        Phone: +234.7066920566
        IP used while making order onto our website: 154.73.11.9
        Account created on February 4

        13.      Three (3) fraudulent emails were sent to K.T. and T.T. between May 23 and May 25,

2018, all of which appear to have been sent from J.D.’s legitimate Office 365 account. These emails all

contained a “CC” address that took T.D.’s legitimate email address and added

“@emailreplysecurity.com” to the end.




8
 An Internet Protocol (IP) address is a unique number assigned to devices that enables them to connect to networks
and the internet.

                                                        5
     8:19-cr-00281-LSC-SMB Doc # 1 Filed: 11/19/18 Page 7 of 14 - Page ID # 7



        14.     The fraudulent emails sent to K.T. and T.T. contained an “X-Originating-IP” of

154.73.11.9. This is the same IP address used by “Lord Iphie” when placing an order at Web Pundits

listed in the paragraph above. The fact that the IP address found in the fraudulent emails sent to K.T. and

T.T. matches the IP address provided by Web Pundits indicates that the email address

uzohifeanyi@outlook.com and phone number +234.7066920566 provided by Web Pundits are connected

to the subject(s) that defrauded T.D and J.D. This IP address, 154.73.11.9, is assigned to Tizeti, an

internet service provider (ISP) in Nigeria. The country code +234 is used to place calls to Nigeria.

        15.     On June 6, 2018, S.P. from C.S. Inc., the company that provides IT support for D.P. LLC,

J.D. and T.D.’s company, discovered configuration changes made to J.D.’s Office 365 email account that

were not made by J.D. or C.S. Inc. One of these changes enabled email forwarding to the email address

judejude754@gmail.com. Essentially this would have caused every email sent to J.D. to also be sent to

judejude754@gmail.com. In my training and experience, I know that email forwarding is often

configured by BEC scammers in order to direct emails to an account under their control. Often, these

rules go undiscovered and can remain in place even after a victim has changed their account password

and/or detected the fraudulent activity.

        16.     In addition to the email forwarding change, email rules were also configured within

J.D.’s account. Rules can be created within Office 365 and other email platforms that take automatic

actions based on configured triggers. For example, a rule can be configured to move certain messages

from a particular email address to a specific folder. In this case, rules were configured that deleted

messages from T.T. or K.T.’s legitimate email addresses or contained the email address

judejude754@gmail.com. These rules were likely created to ensure J.D. did not see any legitimate emails

sent from T.T. or K.T or any messages that mentioned the judejude754@gmail.com email address.

        17.     Records and logs were obtained from Namecheap, Inc., pursuant a subpoena, for the

emailreplysecurity.com domain. This domain was registered by a user that provided the following


                                                      6
     8:19-cr-00281-LSC-SMB Doc # 1 Filed: 11/19/18 Page 8 of 14 - Page ID # 8



information:

        Username: bamiadmin
        Name: bamidele ayo
        Email: hronlinedpt@gmail.com
        Phone: +232.8188513660
        Address: 35 costain ave. lagos

Email logs were also provided by Namecheap which show that emails sent to any address within the

emailreplysecurity.com domain, to include those referenced above, were forwarded to the email address

abutrading1@gmail.com. These emails were not stored on any Namecheap systems but were instead

automatically forwarded on to this Gmail address.

        18.     A search warrant was obtained for the Microsoft account uzohifeanyi@outlook.com used

to register for RDP service with Web Pundits. Analysis of the contents of this account revealed an email

that appeared to be a letter written requesting a visa to visit South Africa. The email contained a full

name, passport number, address, phone number, and other details. This email was sent from

ifeanyiuzochukwu@icloud.com to uzohifeanyi@outlook.com on June 10, 2018 with the following content:

        CPL
        PROPERTY LT D.
        8th May, 2018
        The Consular
        South African High Commission,
        24 Molade Okova Thomas
        Victoria Island,
        Lagos
        Dear Sir/Ma
        SELF INTRODUCTION LETTER
        I am Mr JUDE UZoCHUKwU IFEANYI, a Nigerian and holder of Passport No:
        AXXXXXXXX. I am the CEO of the above named company
        1 hereby apply for an entry clearance visa to make a short visit to your country
        I will be visiting Johannesburg in South Africa from 19h May 2018 to 31st May 2018, and all
        trip expenses will be made by me.
        Attached are my application evidence of funds and other documentations for your scrutiny
        sir.
        Thanks.
        Yours faithfully
                                                      7
     8:19-cr-00281-LSC-SMB Doc # 1 Filed: 11/19/18 Page 9 of 14 - Page ID # 9



        JUDE U. IFEANYI.
        O|
        5A James Anyaeche Street
        Off UBA Road, Bakare Estate Lekki.
        www.ujiandcopropertyltd-ng.com
        info@ujiandcopropertyltd-ng.com
        sales@ujiandcopropertyltd-ng.com
        REAL ESTATE DEVELOPMENT I ARCHITECTURAL DESIGNS 1 FACILITY
        MANAGEMENT IGENERAL SURVEYS
        +234 (0) 9094642540, 803 887 9545

        19.     A search of FBI databases for the name “Jude Uzochukwu Ifeanyi” and passport #

AXXXXXXXX, revealed that a Nigerian man with the same name, passport, address, phone number, and

other details applied for a U.S. visa on August 8, 2018. The details provided by IFEANYI on his visa

application included the following:

        Name: Jude Uzochukwu Ifeanyi
        Passport Number: AXXXXXXXX
        Address: 5A James Anyaeche Street Chevron, Lekki, Lagos, Nigeria
        Phone Number: 09094642540
        Email Address: ifeanyiuzochukwu@icloud.com
        Employer: UJI & CO Property LTD
        Spouse: Vivian Oluchi Agbune

        20.     The FBI identified an email sent from uzohifeanyi@outlook.com to

customer.support@jumia.com on June 30, 2018 with the following message:

        An LG Home theatre HT358SD. I bought on 6th of June and was delivered on 10th of June. Stop
        working on 19th of June, I contacted ur company and a provision was made for a return to LG
        service centre FUOANI @ Lekki. When I got there yesterday they rejected the product that the
        LG product I got from your company was a fake LG product.
        This is the Order No. 332865296

Included with the email was an image of a sales invoice from Jumia, an online marketplace headquartered

in Nigeria, with the following customer details:

        Ifeanyi Uzoh
        5A James Anyaeche Street, Chevron Estate
        CHEVRON
        Lagos
        Nigeria
                                                   8
     8:19-cr-00281-LSC-SMB Doc # 1 Filed: 11/19/18 Page 10 of 14 - Page ID # 10



This address matches what IFEANYI listed on his U.S. visa application.

        21.      Subscriber records were requested from Tizeti regarding the IP address 154.73.11.9.

Records provided by Tizeti indicate that along with several dozen other customers, the following

subscriber used IP address 154.73.11.9 on May 23, 24, and 25, 2018 - the dates that fraudulent emails

were sent to K.T. and T.T.:

        Name: Ikenna Okeke
        Address: 4A, James Anyachae str, Chevron estate
        Email: water4all25@icloud.com
        Phone: 2348038879545

This address is nearly identical to the address listed on IFEANYI’s U.S. visa application and the Jumia

sales invoice for “Ifeanyi Uzoh” described above.

        22.      WhatsApp 9 accounts were discovered for both the Nigerian phone number listed on

IFEANYI’s U.S. visa application, +2349094642540, and the number associated with the Tizeti internet

subscriber “Ikenna Okeke” listed above, +2348038879545. Both WhatsApp accounts have the following

user description dated September 7, 2017:

        NO MATTER THE ECONOMY OF THE JUNGLE, I CAN NEVER EAT GRASS” ITS NOT

        PRIDE ITS JUST WHO I AM!!!!!! Lion king 10

This description matches the user description found on a Facebook account for the user “Ifeanyi Walter

Uzochukwu (The Lion King)”. This Facebook account contains a large logo with the text “UJI&CO

PROPERTY LTD.”, the name of the employer that IFEANYI listed on his U.S. visa application. The

WhatsApp account associated with +2349094642540 also contains the same logo with the text




9
  WhatsApp is a communication platform owned by Facebook that allows users to communicate with each other via
text message or phone call
10
  The descriptions included several emoticons, or small images, of a lion and a crown which were omitted from this
affidavit.

                                                        9
   8:19-cr-00281-LSC-SMB Doc # 1 Filed: 11/19/18 Page 11 of 14 - Page ID # 11



“UJI&CO”. Several photos uploaded to the Facebook account match the photo associated with

IFEANYI’s U.S. visa application.

        23.      An email was found in the uzohifeanyi@outlook.com account sent to

internet@wifi.com.ng, an email address used to contact Tizeti, on June 29, 2018. The email contained the

following:

        Userid: Ikenna Okeke
        Email: ifeanyiuzochukwu@icloud.com

        I subscribed for network on 24th of June 2018, but the network had issues that was resolved
        yesterday by ur IT team.
        Am appealing that the subscribed network should start on 28th.
        Thanks

This is further confirmation that the individual(s) using the uzohifeanyi@outlook.com account are also

using Tizeti’s internet service.

        24.      A search warrant was obtained for the Google account configured to receive copies of all

emails sent to J.D.’s email account - judejude754@gmail.com. The subscriber information provided by

Google for this account is as follows:

        Name: jude jude
        e-Mail: judejude754@gmail.com
        Recovery e-Mail: water4all25@yahoo.com
        SMS: +2349094642540 [NG]

In addition to the account name “jude jude” matching IFEANYI’s first name, the SMS number associated

with this account is also connected to IFEANYI, as it is the number listed on his U.S. visa application

noted in paragraph 19 above. Account login records provided by Google indicate that the email account

judejude754@gmail.com was accessed from both the IP address found in the fraudulent emails sent to

J.D. and T.D. (45.35.132.200) as noted in paragraph 11 above, and the IP address found in the fraudulent

emails sent to K.T. and T.T. (154.73.11.9) as noted in paragraph 14 above.

        25.      Google also provided a list of other accounts linked to judejude754@gmail.com. The


                                                    10
     8:19-cr-00281-LSC-SMB Doc # 1 Filed: 11/19/18 Page 12 of 14 - Page ID # 12



email account vivian.agbune80@gmail.com was linked to judejude754@gmail.com by cookie 11.

Vivian.agbune80@gmail.com is the email address that was listed on the U.S. visa application of Vivian

Agbune, IFEANYI’s wife. Both IFEANYI and his wife Agbune applied for a U.S. visa on August 8,

2018. The email account abutrading1@gmail.com that Namecheap identified as receiving the emails sent

to emailreplysecurity.com addresses was also identified as an account linked to judejude754@gmail.com

because it has the same Recovery email address listed (water4all25@yahoo.com) and the same SMS

number (+2349094642540).

         26.      In summary, the IP address found in the fraudulent emails sent to J.D and T.D.

(45.35.132.200) is connected to the Web Pundits user “Lord Iphie” with email address

uzohifeanyi@outlook.com. Several emails from the uzohifeanyi@outlook.com account contained

IFEANYI’s name, passport, address, email address, or phone number. The IP address found in the

fraudulent emails sent to K.T. and T.T. matched the IP address (154.73.11.9) used by the Tizeti user

“Ikenna Okeke” with phone number +2348038879545 and address 4A, James Anyachae str, Chevron

estate. The WhatsApp account associated with phone number +2348038879545 has the same description

as the WhatsApp account associated with +2349094642540, the phone number IFEANYI listed on his

U.S. visa application. The address “4A, James Anyachae str, Chevron estate”, is one unit different from

the address IFEANYI listed on his U.S. visa application. The email address fraudulently configured to

receive copies of all of J.D.’s emails, judejude754@gmail.com, is associated with the phone number

listed on IFEANYI’s U.S. visa application (+2349094642540). Additionally, the

judejude754@gmail.com email account is linked to IFEANYI’s wife’s email account




11
  A “cookie” is a small piece of text that a website can send to a user’s Internet browser for a variety of purposes.
Cookies allow the websites visited, such as Google.com or Gmail.com, to recognize the electronic device when it
returns to the website later, and then tailor the user’s online experience accordingly. For example, Google’s cookies
record all of the Google accounts accessed from the same browser on an electronic device, information about those
visits, and the user’s preferences and other settings.

                                                         11
   8:19-cr-00281-LSC-SMB Doc # 1 Filed: 11/19/18 Page 13 of 14 - Page ID # 13



(vivian.agbune80@gmail.com) and to the email account that received emails sent to the domain

emailreplysecurity.com (abutrading1@gmail.com). All of the fraudulent emails sent to J.D., T.D., K.T.,

and T.T. included email addresses that added the domain emailreplysecurity.com.


                                             CONCLUSION


        27.     As has been shown above, the government’s evidence obtained during the course of this

investigation establishes probable cause that IFEANYI obtained information, or aided and abetted in

obtaining information, from a protected computer, without authorization for purposes of engaging in

fraud. IFEANYI sent, or caused to be sent, or aided and abetted in the sending of, fraudulent emails on or

about May 23, 2018 to both T.D and J.D. and K.T. and T.T. resulting in significant financial loss.


        28.     Based on the forgoing, there is probable cause to believe that Jude Uzochukwu IFEANYI

violated 18 U.S.C. § 1343 (fraud by wire, radio, or television), 18 U.S.C. § 1030(a)(4) (accessing

protected computer in furtherance of fraud), and 18 U.S.C. § 2 (Aiding and Abetting). Accordingly, I

respectfully request that the Court issue a criminal complaint and arrest warrant for IFEANYI.


                                       REQUEST FOR SEALING


        29.     The investigation of the criminal activity discussed above is ongoing and involves

multiple targets, many of which have not yet been identified. Moreover, the FBI is not aware of any

potential targets that have knowledge of its investigation. Disclosure of the criminal complaint, the arrest

warrants, or this application may result in the dissemination of these materials to the targets, who may

destroy evidence, flee from prosecution or otherwise evade the investigation. Disclosure of the contents

of this affidavit and related documents might have a significant and negative impact on the continuing

investigation and might severely jeopardize its effectiveness.




                                                    12
   8:19-cr-00281-LSC-SMB Doc # 1 Filed: 11/19/18 Page 14 of 14 - Page ID # 14



        30.      Accordingly, I respectfully request that the Court issue an order that the criminal

complaint, the arrest warrants, and this application be filed under seal until further order of this Court.




                                                         Respectfully submitted,



                                                         Jacob Foiles
                                                         Special Agent
                                                         Federal Bureau of Investigation

                                                             Subscribed and sworn to before me
                                                             on November 16, 2018:


                                                             _______________________________________
                                                   __
                                                             MICHAEL D. NELSON
                                                             UNITED STATES MAGISTRATE JUDGE




                                                        13
